

Separation Agreement and General Release
This Separation Agreement and General Release (“Agreement”) is entered into
between me and Immersion Corporation (the “Company”) with respect to my
separation from employment with the Company. I understand that I have 21 days to
sign and return Exhibit A to this Agreement, to receive the “ADEA Benefit”
(defined in Exhibit A, attached hereto). To receive any and all benefits set
forth below (other than the ADEA Benefit), I must sign and return this
Agreement, with or without Exhibit A, no later than 7 days after my receipt of
this Agreement.
Recital
1.On December 21, 2018, I entered into a letter agreement with the Company which
set forth the terms and conditions of my employment with the Company
(“Employment Agreement”). Terms not otherwise defined herein shall have the
meaning given to such terms in the Employment Agreement.
2.My employment relationship with the Company has been terminated by mutual
agreement effective as of the close of business on November 3, 2020 (the
“Separation Date”). On the Separation Date, the Company shall be pay me for all
unpaid accrued salary and vacation along with reimbursement for all unpaid
business expenses which I have set forth in writing to the Company in connection
with executing this Agreement. I shall continue to be covered under the
Company’s group health plans through November 30, 2020.
3.The Company and I desire to resolve any and all known and unknown claims I
have against the Company and its current and former affiliates, parents,
subsidiaries, predecessors, successors, directors, officers, employees, agents
and assigns as set forth in this Agreement, except claims that the law does not
permit me to waive by signing this Agreement, on the terms set forth below. The
agreements set for the below supersede any claim or right to benefits or
severance pay pursuant to the Employment Agreement.
Agreement
Based upon the information stated in the above Recital and the statements,
promises and agreements contained below, the Company and I agree as follows:
1.As part of and in consideration for me signing this Agreement, and in
consideration for my continuing observation and performance of the terms of this
Agreement, the Company will provide me with the following benefits:
(a)A lump sum in the amount of Four Hundred Seventy-Two Thousand Four Hundred
and Ninety-Eight dollars ($472,498), subject to all legally required payroll
withholdings. Such Payment will be made within 10 business days of my signing
and returning this Agreement to the Company;





--------------------------------------------------------------------------------



(b)Provided that I timely and properly elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will each month through January 2022 reimburse me for the cost of my
COBRA premium (inclusive of medical, dental and vision) for the thirteen month
period from December 1, 2020 through December 31, 2021 (the “Severance Period”)
(“COBRA Reimbursement”); provided that, notwithstanding the foregoing, in the
event such COBRA Reimbursements could result in a penalty, excise tax or other
related liability to the Company, me or the group health plan under applicable
law, the Company may instead, at its discretion, provide me with cash payments
during the Severance Period equivalent in value to the COBRA Reimbursements
otherwise payable hereunder but without regard as to whether I continue health
coverage under the Company’s group health plan (the “Substitute Benefit”). 
Notwithstanding the foregoing, the COBRA Reimbursements or the Substitute
Benefit will cease upon the earlier of the Severance Period or if I obtain new
employment and become eligible for substantially similar medical coverage. I
understand that I am solely responsible for making my COBRA election and COBRA
payments in a timely manner; and
(c)Provided I sign, return and do not revoke the ADEA Release sent forth in
Exhibit A attached hereto, in the time set forth within that agreement, I will
receive the ADEA Benefit, as defined in Exhibit A. This ADEA Benefit is
allocated toward settlement and release of any and all current and/or potential
claims brought under the Age Discrimination in Employment Act. The remainder of
the benefits set forth in this Paragraph 1 are allocated toward settlement and
release of all other claims and potential claims as are more fully described in
this Agreement.
2.On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and, in such capacities, their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, the “Company Releasees”) from any and all claims,
causes of action, and liabilities up through the date of my execution of the
Agreement (the “Release”). The claims subject to this Release include, but are
not limited to, those relating to my employment with Company and/or any
predecessor to Company, the termination of such employment and any claim I may
have under my employment agreement with the Company. All such claims (including
related attorneys’ fees and costs) are barred without regard to whether those
claims are based on any alleged breach of a duty arising in statute, contract,
or tort. This expressly includes waiver and release of any rights and claims
arising under any and all laws, rules, regulations, and ordinances, including,
but not limited to: Title VII of the Civil Rights Act of 1964; the Americans
With Disabilities Act; the Fair Labor Standards Act; the National Labor
Relations Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); the Workers Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Genetic
Information Nondiscrimination Act; the Immigration Reform and Control Act ; the
California Fair Employment and Housing Act ; the provisions of the California
Labor Code ; the California Private Attorney General Act; the Equal Pay Act of
1963; and any similar law of any other state or governmental entity. The parties
agree to apply California law in interpreting the Release. Accordingly, I
further waive any rights under Section 1542 of the Civil Code of the State of
California or any similar state statute.
2



--------------------------------------------------------------------------------



Section 1542 states: “A general release does not extend to claims that the
creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” This Release does not extend to, and has no effect upon, any benefits
that have accrued or equity that has vested, and to which I have become vested
or otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to my right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
insurance.


3.In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Agreement. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits (which the Company agrees that it will not contest);
(c) my right to indemnity under California Labor Code section 2802 or other
applicable state-law right to indemnity; and (d) my right to file a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
the Securities and Exchange Commission or any other federal, state or local
government agency or commission (“Government Agencies”). This Release does not
limit my ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Release does not limit my right to receive an award
for information provided to any Government Agencies. Moreover, I will continue
to be indemnified for my actions taken while employed by the Company to the same
extent as other former directors and officers of the Company under the Company’s
Certificate of Incorporation and Bylaws and the Director and Officer
Indemnification Agreement between me and the Company, if any, and I will
continue to be covered by the Company’s directors and officers liability
insurance policy as in effect from time to time to the same extent as other
former directors and officers of the Company, each subject to the requirements
of the laws of the State of Delaware. To the fullest extent permitted by law,
any dispute regarding the scope of this general release shall be resolved
through binding arbitration as set forth below, and the arbitration provision
set forth in my Agreement.
4.I understand and agree that Company will not provide me with the benefits set
forth in paragraph 1 (a) and (b) above unless I execute this Agreement, and it
will not provide me with the benefits set forth in paragraph 1 (c) above unless
I execute this Agreement and Exhibit A attached hereto. I also understand that I
have received or will receive, regardless of the execution of this Agreement,
all wages owed to me together with any accrued but unused vacation pay, less
applicable withholdings and deductions, earned through my termination date. I
further understand that I hold an option (“Option #1”) to purchase 268,992
shares of the Company’s Common Stock at an exercise price of $9.82 per share, of
which 112,080 shares were vested (the “Vested Shares”) and 156,912 shares were
unvested (“First Option Unvested Shares”) as of the Separation Date. I also hold
an option (“Option #2”) to purchase 316,056 shares of the Company’s Common
Stock, of which no shares were vested and all 316,056 shares
3



--------------------------------------------------------------------------------



were unvested (“Second Option Unvested Shares”) as of the Separation Date. I
also hold a Restricted Stock Unit award with 158,491 shares remaining to vest
(“RSU #1”) and a Restricted Stock Unit award with 44,176 shares remaining to
vest (“RSU #2”). I understand that my right to exercise the Vested Shares under
Option #1 will continue to be governed by my stock option agreement and the
Company’s 2011 Equity Incentive Plan. I further understand that the First Option
Unvested Shares, the Second Option Unvested Shares, RSU #1 and RSU #2 can never
vest in light of my separation from the Company, subject to the terms of the
ADEA Release in respect of a portion of the shares underlying Option #1, and
such equity awards shall be terminated in accordance with the terms hereof and
the ADEA Release. I have no further equity awards with the Company.
5.As part of my existing and continuing obligations to Company, I have returned
to Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, cell
phones, earpods, iPads, tablets, etc., and any other equipment purchased by the
Company for my home use, including, but not limited to, printers, microphones,
monitors, speakers, speaker phones, etc.), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of Company (and all
reproductions thereof). I understand that, even if I did not sign this
Agreement, I am still bound by any and all confidential/proprietary/trade secret
information, non-disclosure and inventions assignment agreement(s) signed by me
in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).
6.I agree that as of the Separation Date I have resigned from all officer or
director positions I have with the Company, its subsidiaries and/or its
affiliates. I further agree that I shall promptly execute such additional
documents as are reasonably requested by the Company to evidence and effectuate
this Paragraph 6.
7.I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity. The Company, its subsidiaries and each of its directors
represents that it is and they are not aware of any claims it (or any of its
subsidiaries and directors) has against me and that it, its subsidiaries and
each of the directors have no intention to pursue any claims or actions against
me.
8.I agree to keep the benefits and the provisions of this Agreement confidential
and not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law until such time as the Company files its current
report on Form 8-K to report this Agreement, which shall occur no later than
four (4) business days from the Separation Date.
9.I understand and agree that this Agreement shall not be construed at any time
as an admission of liability or wrongdoing by either Company or myself.
4



--------------------------------------------------------------------------------



10.I agree that, for twenty-four (24) months following my termination of
employment, I will not, directly or indirectly, make any negative or disparaging
statements or comments, either as fact or as opinion, about Company, its
employees, officers, directors, shareholders, vendors, products or services,
business, technologies, market position or performance, and the Company agrees
that neither it formally nor its Chief Executive Officer or other members of the
Board of Directors will make, directly or indirectly, any negative or
disparaging statements or comments, either as fact or as opinion, about me.
Nothing in this paragraph shall prohibit me or Company from providing truthful
information in response to a subpoena or other legal process.
11.I represent that I have not engaged in any theft of Company assets, gross
misconduct, breach of fiduciary duty or falsification of any Company documents
or records.
12.Any controversy or claim arising out of or relating to this Agreement, its
enforcement, arbitrability, or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Santa Clara County, California, before a single
arbitrator, in accordance with the applicable American Arbitration Association
(“AAA”) rules then in effect, as modified by the terms and conditions of this
Section; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrators. This agreement to
arbitrate does not restrict my right to file administrative claims I may bring
before any government agency where, as a matter of law, the parties may not
restrict my ability to file such claims (including, but not limited to, the
National Labor Relations Board, the Equal Employment Opportunity Commission and
the Department of Labor). However, I and the Company agree that, to the fullest
extent permitted by law, arbitration shall be the exclusive remedy for the
subject matter of such administrative claims. The arbitrator shall be selected
by mutual agreement of the parties or, if the parties cannot agree, by striking
from a list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement.
13.In executing this Agreement, or Exhibit A hereto, I acknowledge that I have
not relied upon any statement made by Company, or any of its representatives or
employees, with regard to the Agreement unless the representation is
specifically included herein. Furthermore, this Agreement contains our entire
understanding regarding eligibility for severance benefits and supersedes any or
all prior representation and agreement regarding the subject matter of the
Agreement. However, this Agreement does not modify, amend or supersede written
Company agreements that are consistent with enforceable provisions of this
Agreement such as my
5



--------------------------------------------------------------------------------



Employment Agreement, proprietary information and invention assignment
agreement, and any stock, stock option and/or stock purchase agreements between
Company and me. Once effective and enforceable, this Agreement can only be
changed by another written agreement signed by me and an authorized
representative of Company.
14.Should any provision of the Agreement be determined by an arbitrator, court
of competent jurisdiction, or government agency to be wholly or partially
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms, or provisions are intended to remain in full force and
effect. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release and the waiver of unknown claims above
shall otherwise remain effective to release any and all other claims. I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Agreement before executing
the Agreement.
    [SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]




6




--------------------------------------------------------------------------------



EMPLOYEE’S ACCEPTANCE OF AGREEMENT
BEFORE SIGNING MY NAME TO THE AGREEMENT, I STATE THE FOLLOWING: I HAVE READ THE
AGREEMENT, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE AGREEMENT KNOWINGLY AND VOLUNTARILY.
EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.


    
Date delivered to employee November 2, 2020
Executed this second day of November, 2020.


    
/s/ Ramzi Haidamus            
Your Signature




Ramzi Haidamus
Your Name (Please Print)




Agreed and Accepted:


Immersion Corporation




/s/ Eric Singer        
By: Eric Singer
Date: November 3, 2020








--------------------------------------------------------------------------------



EXHIBIT A
RELEASE OF ADEA CLAIMS


1.By and through this agreement, I fully and forever release Immersion
Corporation, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and, in such capacities,
their fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns or any successor thereof (the “Company”) from any
and all claims, causes of action, and liabilities up through the date of my
execution of this agreement, that I may have against it or them, whether known
or unknown, under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §
621, et seq.). (“ADEA Release”)


2.I currently hold an option (“Option #1”) to purchase 268,992 shares of the
Company’s Common Stock that was originally granted to me on February 14, 2019 at
an exercise price of $9.82 per share, of which 112,080 shares were vested (the
“Vested Shares”) and 156,912 shares were unvested (“First Option Unvested
Shares”) as of the last day of my employment with the Company. In consideration
of the promise made in paragraph 1 above: (a) the Company shall pay me a lump
sum in cash in the amount of $65,463.36, subject to all legally required payroll
withholdings; and (b) vesting of my Option #1 shall be accelerated such that
11,208 shares of the First Option Unvested Shares (the “Accelerated Shares”)
will become vested upon the Effective Date (as defined below in Section 3(e))
(collectively, the “ADEA Benefit”). My right to exercise the Vested Shares and
the Accelerated Shares underlying Option #1 will be governed by my applicable
stock option agreement and the 2011 Equity Incentive Plan. The cash payment
referenced above will be made within 10 business days of the Effective Date. All
of my other equity awards with the Company will be terminated. If I revoke this
Agreement prior to the Effective Date, I will no longer have a right to exercise
the Accelerated Shares.


3.I understand and agree that I:


(i)Have a full twenty-one (21) days within which to consider this ADEA Release
before executing it, or if I execute this Agreement within less than 21 days of
the date of delivery to me, I acknowledge that such decision was entirely
voluntary and that I had the opportunity to consider this Agreement for the
entire 21-day period. Mutually agreed upon changes to this Agreement, whether
material or immaterial, do not restart the twenty-one (21) day period.


(ii)Have carefully read and fully understands all of the provisions of this
Agreement.


(iii)Knowingly and voluntarily intend to be legally bound by this Agreement.





--------------------------------------------------------------------------------



(iv)Was advised and hereby is advised in writing to consider the terms of this
Agreement and has been advised to consult with an attorney of my choice prior to
executing this Agreement.


(v)Have a full seven (7) days following the execution of this Agreement to
revoke this ADEA Release as to claims under the Age Discrimination in Employment
Act only, and have been and hereby am advised in writing that this ADEA Release
shall not become effective or enforceable until the revocation period has
expired. Any revocation shall be made in writing and delivered to Jim Masetti at
jim.masetti@pillsburylaw.com, on or before the seventh day following my
execution of this Agreement. The “Effective Date” of this release will be the
day after this revocation period has expired.


(vi)Acknowledge that the ADEA Release is in exchange for good and valuable
consideration in addition to anything of value the I am otherwise entitled to
receive.


(vii)Understand that any rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
I sign this Agreement are not waived.


EMPLOYEE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THIS AGREEMENT, I STATE THE FOLLOWING: I HAVE READ THE
AGREEMENT, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE AGREEMENT KNOWINGLY AND VOLUNTARILY.
EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.
Date delivered to employee Nov. 2, 2020.


Executed this second day of November, 2020.


    
/s/ Ramzi Haidamus                
Your Signature




Ramzi Haidamus
Your Name (Please Print)


Agreed and Accepted:



--------------------------------------------------------------------------------





Immersion Corporation


/s/ Eric Singer            
By: Eric Singer_________________________


Date:    __November 3, 2020____________________________



